            Case 1:16-cv-01066-NONE-GSA Document 96 Filed 03/02/21 Page 1 of 3



1

2

3

4

5

6                                    UNITED STATES DISTRICT COURT
7                                   EASTERN DISTRICT OF CALIFORNIA
8

9    MICHAEL SCOTT McRAE,                                1:16-01066-NONE-GSA-PC
10                   Plaintiff,                          ORDER STRIKING IMPERMISSIBLE
                                                         SURREPLY
11          v.                                           (ECF No. 92.)
12   BAIRAMIAN DIKRAN, et al.,
13                 Defendants.
14

15

16   I.      BACKGROUND
17           Michael Scott McRae (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
18   pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
19   (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on March 9,
20   2018, against defendants Dr. Dikran Bairamian,1 Dr. Kevin Cuong Nguyen, and Dr. David Betts,
21   for inadequate medical care under the Eighth Amendment and state law claims for medical
22   malpractice and medical battery. (ECF No. 14.)
23           On October 23, 2020, defendant Bairamian filed a motion for summary judgment. (ECF
24   No. 80.) On October 27, 2020, defendant Betz filed a motion for summary judgment. (ECF No.
25   81.)
26

27
                      1
                        In his original Complaint, Plaintiff referred to this defendant as Dr. Bairamian, Dikran, M.D.
28   (ECF No. 1.) The court entered the defendant’s name as Bairamian Dikran. (Court docket.) In his Answer to the
     complaint, defense counsel clarifies that this defendant’s name is Dikran Bairamian. (ECF No. 32.)

                                                            1
           Case 1:16-cv-01066-NONE-GSA Document 96 Filed 03/02/21 Page 2 of 3



1            On December 4, 2020, Plaintiff filed an opposition to both of the motions for summary
2    judgment. (ECF No. 88.)
3            On December 4, 2020, defendant Bairamian filed a reply to Plaintiff’s opposition. (ECF
4    No. 87.) On December 10, 2020, defendant Betz filed a reply to Plaintiff’s opposition. (ECF
5    No. 89.)
6            On December 23, 2020, Plaintiff filed a response to both of the defendants’ replies. (ECF
7    No. 92.) The court construes Plaintiff’s response to defendants’ replies as an impermissible
8    surreply.
9    II.     SURREPLY
10           A surreply, or sur-reply, is an additional reply to a motion filed after the motion has
11   already been fully briefed. USLegal.com, http://definitions.uslegal.com/s/sur-reply/ (last visited
12   March 1, 2021). The Local Rules provide for a motion, an opposition, and a reply. Neither the
13   Local Rules nor the Federal Rules provide the right to file a surreply. A district court may allow
14   a surreply to be filed, but only “where a valid reason for such additional briefing exists, such as
15   where the movant raises new arguments in its reply brief.” Hill v. England, 2005 WL 3031136,
16   *1 (E.D.Cal. Nov. 8, 2005).
17           Plaintiff’s response to both defendants’ replies is a surreply because it was filed on
18   December 23, 2020, after both of the defendants’ motions were fully briefed. Defendant
19   Bairamian’s motion for summary judgment was fully briefed and submitted on the record under
20   Local Rule 230(l) on December 4, 2020 when defendant Bairamian filed a reply to Plaintiff’s
21   opposition, (ECF No. 87); and, defendant Betz’s motion for summary judgment was fully briefed
22   on December 10, 2020 when defendant Betz filed a reply to Plaintiff’s opposition, (ECF No. 89).
23   In this case, the court neither requested a surreply nor granted a request on behalf of Plaintiff to
24   file a surreply. Plaintiff has not shown good cause for the court to allow him to file any surreply
25   at this juncture. Therefore, Plaintiff’s surreply shall be stricken from the record.2
26

27
                     2    A document which is ‘stricken’ will not be considered by the Court for any purpose.”
28   (Informational Order, ECF No. 3 at 2 ¶II.A.)


                                                        2
             Case 1:16-cv-01066-NONE-GSA Document 96 Filed 03/02/21 Page 3 of 3



1    III.      CONCLUSION
2              Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s surreply, filed on
3    December 23, 2020, is STRICKEN from the court’s record.
4

5
     IT IS SO ORDERED.
6

7           Dated:   March 2, 2021                        /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
